                                                                                          ,.
                                                           !~.::I)CSDNY                   ,i
                                                           r
                                                           i
                                                             DOCUME~
                                                                                           !

                                                               ELECT' _1NICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC '
SOUTHERN DISTRICT OF NEW YORK                                  n · .:. /ILEo:   1iJ1rZ1
POLARIS IMAGES CORPORATION,                                    -· =========:::::.I
            Plaintiff,
                                                  19-CV-6582 (LAP) (BCM)
       -against-
                                                  ORDER
FOX NEWS NETWORK, LLC.,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference previously scheduled for December 18, 2019, at 2:15 p.m. is

RESCHEDULED to January 22, 2020, at 2:15 p.m. All other provisions of the Court's Order

Scheduling Settlement Conference (Dkt. No. 15) remain in effect.

Dated: New York, New York
       December 18, 2019                   SO ORDERED.




                                           BARBARA MOSES
                                           United States Magistrate Judge
